           Case 5:21-cv-00532-R Document 9 Filed 07/20/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JUSTIN TIMMOTHY WARREN,                    )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )      Case No. CIV-21-532-R
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                     Defendant.            )


                                          ORDER

       Plaintiff filed this civil rights action which was referred to United States Magistrate

Judge Gary M. Purcell for preliminary review. On June 24, 2021, Judge Purcell issued a

Report and Recommendation wherein he recommended the case be dismissed without

prejudice because Plaintiff failed to comply with a May 26, 2021, Order requiring that he

cure certain deficiencies not later than June 16, 2021. The record reflects that Plaintiff has

not objected to the Report and Recommendation within the time limits prescribed therein

nor sought an extension of time in which to object. Accordingly, the Report and

Recommendation is ADOPTED and the action DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 20th day of July 2021.
